Exhibit 10.1
 
 
 
[UNOFFICIAL TRANSLATION]
 
 
Fufeng Jinqiu Printing & Packaging Co., Ltd.
 
Xian Qinling Biotechnologies, Ltd.
 


 


PAPER PRODUCTS RESEARCH AND DEVELOPMENT AGREEMENT
 


 


 


Contracting Location: Xi’an City
 
Contracting Date: April 10, 2012
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
[UNOFFICIAL TRANSLATION]
 
The cooperation of Fufeng Jinqiu Printing & Packaging Co., Ltd. (“Party A”) and
Xian Qinling Biotechnologies, Ltd. (“Party B”) is based on the mutual purpose of
improving products quality, lower production costs, introducing new concept of
environmental protection, making products more competitive and increasing market
shares. Upon discussion, Party B agrees to provide specialized services to Party
A in the areas of high-end market, anti-fake paper, damp-proof paper, and
product design. Party A and Party B have reached the following agreement (the
“Agreement”) in accordance with People’s Republic of China Contract Law:
 
Article I.    
Content

 
For the purpose of improving products quality, lower production costs,
introducing new concept of environmental protection, making products more
competitive and increasing market shares, Party B is responsible to provide
specialized services to Party A in the area of high-end market, anti-fake paper,
damp-proof paper, and product design (collectively, the “Project”).
 
Article II.  
Research and Development Fees

 
The initial estimate of this research and development (“R&D”) expenses under
this Project is RMB 8 million (approximately $1.3 million), including new
products R&D expenses, testing fees, testing material fees, and the fees to be
paid to technical consultant for product design and printing production to
ensure a mass production  in five years.
 
Article II. 
Specialized Service Fees and Method of Payment

 
The R&D fees under this Agreement shall be RMB 8,000,000. Party A shall Party B
cash or by wire transfer. Party A shall make a first payment of RMB 7,000,000 to
Party B within 15 days upon the execution of this Agreement. The remaining RMB
1,000,000 will be paid after both parties have run a successful test on the new
products.
 
Party B’s bank account information is as follows:
 
Account Name: Xian Qinling Biotechnologies, Ltd.
 
Account Number: 102408588304
 
Bank: Bank of China East Street Branch
 
Article IV.                      Term of Cooperation
 
The term of the cooperation under this Agreement is one year starting from the
day of first payment, followed by a five year term of free consultation and
technical support.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
[UNOFFICIAL TRANSLATION]
 
Article V.                      Rights and Obligations
 
A.  
Party A’s Rights and Obligations

 
a.  
Party A shall coordinate with Party B and timely provide Party B with its
required features toward the new products.

 
b.  
Party A shall make timely payment of the fees to ensure on time development of
the Project.

 
c.  
Party A shall provide assembly lines and operators for product tests and testing
production.

 
d.  
Party A is entitled to Party B’s five-year free technical support and
maintenance.

 
B.  
 Party B’s Rights and Obligations

 
a.  
Party B is responsible for developing new products mentioned above in this
Agreement and drafting research report and filing documents.

 
b.  
Party B shall start the Project upon receiving the first payment from Party A.
Party B shall also keep the documents and materials related to the Project
confidential and hand over to Party A upon completion of the Project. Party B
cannot transfer intellectual property rights related to this Project to third
parties without Party A’s consent.

 
c.  
 Party B shall provide a two-year free technical support regarding the new
products after completion of this Project.

 
Article VI.                      Inspection before Acceptance
 
A.  
Sample product shall meet the national quality standards as well as the
standards set by Party A.

 
B.  
The ownership of the documents and materials related to the Project belongs to
Party A and shall be kept by Party A upon its acceptance of the new products.

 
Article VII.                      Breach
 
Once this Agreement becomes effective, neither party can amend this Agreement
without cause.
 
A.  
If the Project failure is due to Party A, Party B shall not be held responsible
and is entitled to the payment made by Party A.

 
B.  
Party A shall pay the fees timely. Party B shall transfer all the documents and
materials related to the Project to Party A timely. A daily late fee of 0.1
percent of the total payment will be charged on late payment or late transfer.

 
Article VIII.                      Disputes and Solutions
 
All disputes arising from this Agreement shall be resolved by friendly
negotiations. Where negotiation fails, both parties have the right to submit the
case to arbitration commission.
 
Article IX.                      Termination and Amendment of This Agreement
 
A.  
This Agreement can be terminated under the circumstance of force majeure with
both parties’ consent. The termination shall be in accordance with Article IV
above.

 
B.  
If a merger or acquisition occurs during the term of this Agreement, the
successor of the party is obligated to perform this Agreement.

 
Article X.                      Others
 
A.  
Party B shall issue receipt upon receiving the payment from Party A. Party A is
entitled to formal invoice from Party B upon completion of this Project.

 
B.  
Other matters shall be determined through both parties’ negotiation.

 
C.  
This Agreement shall be made four counterparts, and each party keeps two.

 
D.  
This Agreement becomes effective upon execution.

 


 
3

--------------------------------------------------------------------------------

 
 
[UNOFFICIAL TRANSLATION]
 

 
Party A:
 
/seal/
 
/s/ Yongming Feng
 
Date: April 10, 2012
 


 


 
Party B:
 
/seal/
 
/s/Yang
 
Date: April 10, 2012
 
 
 
 
 
 
 
 
 
 
4